Citation Nr: 0835687	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The claimant has no verified recognized active military 
service.  He claims that he served as a chief radio operator 
for the U.S. Army Transportation Corps from April 1946 to 
October 1948.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 determination of the Department 
of Veterans Affairs (VA), Manila, Philippines, Regional 
Office (RO), which determined that the claimant was 
ineligible for VA benefits.  The veteran disagreed with this 
determination and subsequently perfected an appeal.   


FINDINGS OF FACT

1.  The claimant is not shown to have had any active 
military, naval or air service, or service as a member of the 
Merchant Marines under the U.S. Army Transportation Corps in 
the service of the U.S. Armed Forces.

2.  The claimant did not serve as a crew member aboard a 
merchant vessel during the period of armed conflict, December 
7, 1941, to August 15, 1945, and is not an individual or a 
member of a group considered to have performed recognized 
active military, naval or air service.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.159, 3.203 (2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible or the 
claimed benefit).    

Even so, VA sent a VCAA duty to notify letter on June 2005.  
Thereafter, another VCAA letter was sent to the claimant in 
January 2007 subsequent to the initial AOJ decision.  These 
letters fully addressed all three notice elements; informed 
the claimant of what evidence was required to substantiate 
his basic eligibility to VA benefits claim, and of the 
claimant's and VA's respective duties for obtaining evidence.  
Although the January 2007 notice letter was not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the claimant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  The 
claimant was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the claimant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.     

Unfortunately, the claimant's service personnel records are 
fire related and are not associated with the claims folder.  
In a January 2007 search conducted by the National Personnel 
Records Center (NPRC), it reported that the records for the 
claimant are fire related and noted that more data was 
necessary to complete verification of service.  In cases such 
as these, where the service personnel records are 
unavailable, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).   

In his March 2006 substantive appeal, the claimant requested 
a personal hearing.  He was afforded two opportunities to 
appear in October 2007 and July 2008; he failed to appear to 
both hearings, and has offered no explanation for such 
failure to attend.  Thus, the Board considers his hearing 
request withdrawn.             

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit following 
to the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

II.  Merits of the Claim

The claimant essentially contends that he had service during 
World War II that qualifies him for VA benefits.  In his June 
2005 claim, the veteran states that he served as a chief 
radio operator for the U.S. Army Transportation Corps from 
April 1946 to October 1948.  Alternatively, he asserts that 
he was a radio operator in the boat L.T. 535 before he served 
for the United States Armed Forces, and requested the record 
file at Camp Aguinaldo "OTAG" Quezon City, Philippines.  
See October 2005 Notice of Disagreement.

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).

Service in the active military, naval, or air service 
includes service in the United States Armed Forces.  See 
38 U.S.C.A. § 101(10) (in pertinent part defining "Armed 
Forces" as "United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard").  Merchant Marines are not included 
in the statutory definition of Armed Forces.

With regard to service as a merchant seaman, the Board notes 
that the Secretary of the Air Force made a determination on 
January 19, 1988, that the service of American Merchant 
Marines in oceangoing service during the period of armed 
conflict, from December 7, 1941, to August 15, 1945, shall be 
considered active duty for the purposes of all laws 
administered by VA.  See 53 Fed. Reg. 2775-02 (Feb. 1, 1988).  
See also 38 C.F.R. § 3.7(x)(15) (certifying as "active 
military service" the service of "American Merchant Marines 
in Oceangoing Service during the period from December 7, 
1941, to August 15, 1945").  

To be eligible for VA benefits under this determination, each 
claimant is required to demonstrate, by the following 
eligibility criteria, that he or she:

1.	Was employed by the War Shipping Administration or 
Office of Defense Transportation or their agents 
as a merchant seaman, documented by the U.S. Coast 
Guard or Department of Commerce (Merchant 
Mariner's Document/Certificate of Service), or as 
a civil servant employed by the U.S. Army 
Transport Service (now known as the U.S. Army 
Transportation Corps) or the Naval Transportation 
Service; and, 

2.	Served satisfactorily as a crew member during the 
period of armed conflict, December 7, 1941, to 
August 15, 1945, aboard, (a) merchant vessels in 
oceangoing, i.e. foreign, intercoastal, or 
coastwise service and further to include "near 
foreign" voyages between the United States and 
Canada, Mexico, or West Indies via ocean routes, 
or; (b) public vessels in oceangoing service or 
foreign waters. 

53 Fed. Reg. 2775-02; see also Frasure v. Principi, 18 
Vet. App. 379, 386 (2004).

VA's determination of whether a claimant's service 
meets the threshold statutory requirements usually is 
dependent upon service department records  verifying 
the character of a claimant's service.  See 38 C.F.R. 
§ 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  The Board notes that service department 
certifications for purposes of veteran status are 
conclusive and binding on the VA.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); Palor v. Nicholson, 21 Vet. 
App. 325, 332 (citing Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).

VA laws and regulations also allow Philippine claimants who 
had recognized United States military service to claim 
certain VA benefits, but only if the alleged service is 
documented or verified by the Armed Forces of the United 
States.  38 U.S.C.A. § 107; 38 C.F.R. §§  3.40, 3.41, 3.203; 
see also Soria v. Brown, 118 F.3d at 749.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40.  VA classifies Philippine Scouts 
into two categories: Regular/Old Philippine Scouts or New 
Philippine Scouts.  See April 2008 VA Fact Sheet, "VA 
Benefits for Filipino Veterans."  Regular/Old Philippine 
Scouts "were members of a small, regular component of the 
U.S. Army that was considered to be in regular active 
service."  Id.  New Philippine Scouts "were Philippine 
citizens who served with the U.S. Armed Forces with the 
consent of the Philippine government between October 6, 1945, 
and June 30, 1947."  Id.    

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria, 118 
F.3d at 749.  

In this case, the claimant has submitted no documentary 
evidence in support of his claim.  The record only contains 
his contention that he served in the U.S. Army Transportation 
Corps as a chief radio operator from April 1946 to October 
1948.  As alluded to earlier, the NPRC conducted a search but 
reported that the personnel record for the claimant was fire 
related and they required more data to complete verification 
of service.  The claimant failed to respond to a subsequent 
request from the AOJ regarding evidence showing that he 
served with a regular component of the active military, 
naval, or air service of the U.S. Armed Forces, or that he 
served with the Philippine Commonwealth Army in service of 
the U.S. Armed Forces.  See January 2007 VA Letter.  He was 
also afforded two personal hearings, but failed to appear.  

The Board acknowledges the claimant's contention that MIL-
HDBK-881A, Department of Defense Handbook, "Work Breakdown 
Structures for Defense Material Items," "Enemy Prisoners of 
War, Retained Personnel, Civilian Internees and Other 
Detainees," applies to his claim.  However, this handbook is 
neither controlling nor helpful to substantiate the veteran's 
claim that he be considered a "veteran."  Further, the 
handbook notes that it is "for guidance only," and its 
contents apply to prisoners of war and detainees.  The 
claimant has not claimed he was either a prisoner of war or a 
detainee. 

Since the claimant's claimed service cannot be verified, the 
Board finds that he is not entitled to basic eligibility for 
VA benefits.  As the United States Court of Appeals for 
Veterans Claims (Court) noted in Duro v. Derwinski, it is 
clear from the provisions of 38 C.F.R. § 3.202 that the VA 
has made service department verification a requirement for 
establishing that a VA claimant, or the individual upon whose 
service a claim is made, has service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Accordingly, in the absence of appropriately verified service 
for VA purposes, basic eligibility for benefits has not been 
established, and the appeal must be denied. 

The claimant has also made no contention that he was a 
Regular/Old Philippine Scout or a New Philippine Scout, and 
there exists no service department evidence in this regard.  
As noted, the claimant requested records from Camp Aguinaldo 
"OTAG" Quezon City, Philippines.  However, these are not 
records maintained by the service department and even if 
sought, they cannot verify the claimant's claimed service 
with the United States Armed Forces.  See 38 C.F.R. § 3.202; 
Duro, 2 Vet. App. 530.  

Further, the claimant is not a member of a group of Merchant 
Marines that has been recognized in a legislative or 
regulatory provision as being eligible for veteran's 
benefits.  53 Fed. Reg. 2775-02; 38 C.F.R. § 3.7(x)(15).  
Although the Secretary of the Air Force, pursuant to 
authority delegated by the Secretary of Defense, has 
certified a group of members of the Merchant Marine who 
demonstrated active-duty service between December 7, 1941, 
and August 15, 1945, the claimant's claimed service from 
April 1946 to October 1948 does not reflect dates associated 
with the certified group for purposes of eligibility to VA 
benefits.  

The Board notes that on August 1999, the Secretary of the Air 
Force determined that the service of the group known as 
"American Merchant Marines in Oceangoing Service" during 
the period of August 15, 1945 to December 31, 1946, were not 
to be considered to have served on "active duty" under the 
provisions of Public Law 95-202 for the purposes of all laws 
administered by VA.  See 64 Fed. Reg. 48, 
146-02 (Sept. 2, 1999).  Thus, the claimant's claimed periods 
of service are not periods of active-duty service for VA 
purposes. 

In cases such as this, where the law is dispositive of the 
claim, the claim should b denied because of lack of 
entitlement under the law.  Sabonis, 6 Vet. App. 426.  In 
view of the fact that the claimant has not been found to have 
had qualifying military service, the Board finds that he does 
not have basic eligibility for VA disability compensation 
benefits, and therefore, his appeal must be denied.            
     


ORDER

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


